TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00296-CV



                   Texas Commission on Environmental Quality, Appellant

                                                  v.

                                  Public Citizen, Inc., Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
       NO. D-1-GN-09-003426, HONORABLE GISELA D. TRIANA, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellee Public Citizen, Inc., has filed a motion to dismiss this interlocutory appeal

as moot. As part of its motion, Public Citizen asked in the alternative that this Court remand for the

limited purpose of allowing Public Citizen to voluntarily dismiss its claims against appellant Texas

Commission on Environmental Quality (TCEQ) in the trial court. TCEQ opposed the motion.

Although it was not apparent that Public Citizen needed permission from this Court to dismiss its

own case, we abated this appeal for thirty days for the sole purpose of allowing Public Citizen

to dismiss its claims against TCEQ in the trial court. See Texas Comm’n on Envtl. Quality v. Public

Citizen, No. 03-10-00296-CV, 2013 Tex. App. LEXIS 8694 (Tex. App.—Austin July 16, 2013)

(mem. op). Public Citizen has filed satisfactory proof of nonsuit in the trial court.

               Accordingly, we reinstate this appeal, grant Public Citizen’s motion, and dismiss the

appeal. See Tex. R. App. P. 42.3(a).
                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Justices Rose, Goodwin, and Field

Dismissed as Moot

Filed: August 9, 2013




                                             2